CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Grow Condos, Inc. (the "Registrant") on Form 10-K for the transition period ended June 30, 2015, as filed with the Commission on the date hereof (the "Transition Report"), we, Wayne A. Zallen, Chief Executive Officer, and Joann Z. Cleckner, Chief Financial Officer of the Registrant, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Dated:October 15, 2015 /s/ Wayne A. Zallen Wayne A. Zallen Chief Executive Officer /s/ Joann Z. Cleckner Joann Z. Cleckner Chief Financial Officer
